DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 2009/0262104) in view of Ogi (US 2014/0262104).
Regarding claims 1 and 13, Ikegami teaches A control device configured to control a laser scanning display device, comprising: a laser device (Fig. 1);
a first current source configured to generate a first driving current supplied to the laser
device (Fig. 8 current sources Cs1 for Red  laser);
a second current source configured to generate a second driving current supplied to the laser device (Fig. 8 current source CS1 for green or blue laser); and a controller configured to control the first current source and the second current source (power supply circuit 30), wherein the controller controls the first current source to generate the first driving current having a first set current value that is 1/n times a threshold current value at a time when oscillation of the laser device starts, where n is a number greater than 1 (Fig. 8 shows the current output Ig/16,Ig/8, Ig/4,Ig/2 where n= 16, 8, 4, or 2 and Fig. 4 graphically shows current output in milliamps mA), and wherein the controller controls the second current source to generate the second driving current having a second set current value within a range that is zero or greater but less than 1-1/n times the threshold current value ( current values Ig/16,Ig/8, Ig/4 would all be less when n=2), when scanning the non-display area. Atlhough Ikegami teaches the reduced to low intensity based on the image being displayed he fails to explicitly teach scanning a non-display area in which no image is displayed.
	However in the field of displaying images using a laser diodes Ogi teaches a method of scanning a display area and a non-display area in which no image is displayed (Fig. 3-4 respective description express how the system can display a bright low gradation background based on laser diodes output [0050], it makes it understood that although a low gradation is displayed the system still scans the non-image area.).
	Therefore it would have been obvious to  one of ordinary skill in the art to combine the laser diode system as taught by Ikegami with the display method as taught by Ogi. This system would provide a method for maintaining a balance in picture quality as taught by Ogi [0011].
	Regarding claim 6 and 18, Ikegami teaches wherein the second set current value is zero ([0099]).
	Regarding claim 11, Ikegami teaches the control device according to claim 1; and
an optical scanning part configured to cause a laser beam emitted from the laser device to perform a scan([0041][0050-0053]).
	Regarding claim 12, Ikegami teaches an optical scanner, including the control device according to claim 1, and an optical scanning part configured to cause a laser beam emitted from the laser device to perform a scan([0041][0050-0053]).; and
an optical system configured to display an image from the laser beam which is caused to scan by the optical scanning part (Fig. 1 element 110).



Allowable Subject Matter
Claims 2-5, 7-10, 14-17, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2 and 14 are indicated allowable based on the controller controls the first current source to generate the first driving current having the first set current value, when scanning a portion having a zero luminance level in a display area in which an image is displayed, and the controller controls the second current source to generate the second driving current having a third 
Claim 8 is indicated as allowable based on wherein the controller controls the second current source to generate the second driving current having the second set current value that is zero, when scanning the non-display area, the controller controls the first, current source to generate the first driving current having the first set current value, when scanning a portion having a zero luminance level in a display area in which an image is displayed, and the controller controls the second current source to generate the second driving current having the second set current value that is zero, when scanning the portion having the zero luminance level in the display area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRE L MATTHEWS/Examiner, Art Unit 2621